DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	It is noted that the instant application has been re-assigned to Ex. Kim from Ex. Jeffries.

	Applicant's amendment and response filed on 7/13/2022 has been received and entered in to the case. 
	Claim 20 is newly added, claims 13-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-12 and 18-20 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim discloses that the hypoxic culture condition is created by application of hypoxia-inducing factor. It is not clear if the term “hypoxia-inducing factor” is used interchangeable with “hypoxia mimetic” or any factor inducing hypoxia (e.g. low oxygen condition) or it is meant to be “hypoxia-inducible factor (HIF)”. The instant specification discloses two terms: “hypoxia-inducing factor” (para. 97) as well as “hypoxia-inducible factor” (see para. 100), and paragraph [0097] of PGPub discloses “hypoxia-inducing factor (HIF)”. It is known in the art that “HIF” such as HIF-1a is known to be induced upon hypoxic condition. It is not clear what subject matter applicant intends to point out by the term “hypoxia-inducing factor.” Clarification is required. 
For search purpose, the term is interpreted broadly as any factor that induces hypoxia. The low oxygen condition as well as hypoxia mimetics, for example, are considered to be such factors. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rijn et al. (2013, Frontiers in Immunology).
Regarding claims 1-2 and 4-5, Rijn et al. teaches a method of treating adipose tissue-derived mesenchymal stem cells (MSCs) in the presence or absence of IFNg under hypoxic conditions (abstract; p.2, quantitative mRNA Expression; p.4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03).
They found that under hypoxic culture conditions (1% oxygen) and upon stimulation with TNF and IFN (i.e. immunosuppressive primed mesenchymal stromal cells) adipose tissue-derived MSCs were capable of strong upregulation of the immunomodulatory molecules indoleamine 2,3-dioxygenase (IDO) and programmed death ligand-1 (PDL-1) (Abstract; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity; Fig. 3; Discussion, paragraph 03). Furthermore, Rijn et al. teaches that hypoxic culture conditions did not hamper the suppressive effects of adipose tissue-derived MSCs on T-cell proliferation, but rather increased their suppressive activity (Page 4-6, Immunosuppressive capacities of ASC under hypoxia; Fig. 4; Discussion, paragraph 04).
The ASCs of Rijn et al. before and after treating with TNF and IFN are considered as the unprimed and primed MSCs, respectively. TNF and IFN are considered as a pro-inflammatory cytokine as in claims 1 and 4-5.
Regarding claim 3, Rijn et al teaches that to investigate the impact of hypoxia on the immunomodulatory properties of adipose tissue-derived MSCs the cells were cultured under 1% O2 for 6, 24, or 72 hours (Fig. 3; Page 4, Effect of hypoxia on the expression of immunomodulatory genes by ASC and IDO activity).
Regarding claim 6, Rijn et al teaches that IFN-gamma was included at a concentration of 50 ng/mL (Fig. 3). 
Regarding claims 7 and 11, Rijn et al teaches that culture of adipose tissue-derived MSCs was carried out at 37oC and hypoxic culture conditions were induced by culture in the presence of 1% O2, 5% CO2, and 94% N2 (i.e. a hypoxia inducing factor) (Page 2, ASC isolation; Page 2, Hypoxic culture conditions).
Regarding claim 18, Rijn et al teaches the method of claim 1 as discussed above and therefore teaches the composition formed by the practice of such methods.
Regarding claim 19 directed to a pharmaceutically acceptable carrier, while Rijn et al. do not particularly disclose the term “pharmaceutically acceptable carrier,” however, in the absence of the definition for the term in the instant specification, the culture medium used for the treatment taught by Rijn et al. is considered as a pharmaceutically acceptable carrier under the broadest reasonable interpretation.
Regarding claim 20 directed to the feature of the primed MSCs exhibiting greater induction of HLA-G than either priming with IFN alone or hypoxia alone, Rijn et al. do not particularly disclose the results as claimed. However, it is considered that the primed MSCs of Rijn et al. would inherently possess the identical characteristics as the claimed cells since the primed MSCs of Rijn et al. are produced by the identical steps of culturing MSCs in the presence of IFN under the hypoxic condition.
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rijn et al. as applied to claims 1-7, 11 and 18-20 above, and further in view of Yu et al. (PLoS One. 2013; of record)
Rijn et al. teach the subject matter of claims 1-7, 11 and 18-20 as discussed above and thus they are rendered obvious.
Regarding claims 8-10 directed to the hypoxic culture condition being a hypoxia mimetic, its type and its concentration; or the hypoxic culture condition being created by application of hypoxia-inducing factor, Rijn et al. do not teach the limitation.
Yu et al teaches that mesenchymal stem (i.e. mesenchymal stromal) cells (MSCs) were known to enhance recovery of the kidney following injury (Abstract). Yu et al sought to determine whether hypoxic-preconditioning of MSCs could enhance this therapeutic effect (Abstract). They teach that MSCs were isolated from bone marrow and preconditioned with hypoxic culture conditions by incubating the cells with cobalt chloride (CoCl2) at concentrations between 0-500µmol/L for 6-72 hours (Page 8, MSC isolation, culture and identification; Page 8, Hypoxic mimetic treatment of MSC). They teach that hypoxia mimetic preconditioning (HMP) with 200 µM/L of CoCl2 significantly increased the expression of hypoxia-inducible factor 1-alpha (HIF-1alpha), CXCR4, and enhanced MSC migration in vitro (Abstract). Furthermore, HMP-MSCs demonstrated greater migration and longer retention time in the ischemic kidney, demonstrated higher presence in the glomerular capillaries of the ischemic kidneys, reduced kidney injury, and enhanced functional recovery (Abstract; Page 2, Hypoxic mimetic preconditioning enhanced MSC migration in vitro; Page 2, In vivo MR imaging of labeled MSC; Page 3, Therapeutic potential of hypoxic mimetic preconditioned MSC). Lastly, Yu et al teaches that HMP treatment increased the expression of paracrine mediators such as basic fibroblast growth factor (bFGF) and hepatocyte growth factor (HGF) (i.e. immunosuppressive mediators) (Abstract; Page 3-4, Paracrine factors in MSC-infused kidneys; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to replace the hypoxic condition of the method of priming MSCs taught by Rijn et al. with a hypoxia mimetic, such as cobalt chloride, at a concentration of 50-200µM (i.e. hypoxia-inducing factor). One of ordinary skill in the art would have been motivated to do so to utilize an alternative method of inducing hypoxia with known methods, as taught by Yu et al. Additionally, one of ordinary skill in the art would be motivated to treat MSCs with a hypoxia mimetic, such as cobalt chloride, at a concentration of 50-200 µM to increase the therapeutic efficacy of MSCs, as taught by Yu et al. One of ordinary skill would have a reasonable expectation of success as the use of hypoxia mimetics were known in the art prior to the effective filing date of the claimed invention and were demonstrated by Yu et al to increase the therapeutic efficacy of MSCs. As both techniques were known in the art for the induction of hypoxic culture conditions (that is, culture under low oxygen or in the presence of a hypoxia mimetic) one of ordinary skill in the art would reasonably expect that both methods could be used interchangeably. 
Regarding the hypoxia-inducing factor of claim 11, as discussed above, the term is interpreted broadly as any factor that induces hypoxia, and thus, the hypoxic condition controlled by 1% O2, 5% CO2, and 94% N2 was interpreted as hypoxic-inducing factor. Furthermore, the hypoxia mimetic such as CoCl2 taught by Yu et al. is considered to meet the term as well. (See the discussion in the 112b and 102 rejections above)
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rijn et al. as applied to claims 1-7, 11 and 18-20 above, and further in view of Di Trapani et al. (Sci Rep. 2016 Apr 13;6:24120; of record).
Regarding claim 12 directed to a step of isolation exosomes secreted from the primed MSCs, Rijn et al. do not teach the limitation.
Di Trapani et al teaches that mesenchymal stromal cells (MSCs) are multipotent cells, immunomodulatory stem cells that are currently used for regenerative medicine and treatment of a number of inflammatory disorders, due to their ability to significantly influence tissue microenvironments through the secretion of a large variety of soluble factors (Abstract). They further teach that MSCs were reported to secrete extracellular vesicles (EVs) that were exhibited beneficial effects in various animal models of disease (Abstract; Discussion, paragraph 02). As EVs have a demonstrated beneficial effect in vivo they are a promising alternative to cell therapies since they bypass some drawbacks such as tumor development (Discussion, paragraph 02). As such, Di Trapani et al sought to investigate the contribution of EVs to MSC-mediated immunosuppression and elucidate their mechanism of action (Abstract). They found that EV-mediated immune suppression was directly correlated to the uptake of EVs by immune effector cells and that such immune suppression could be further increased by priming MSCs with inflammatory cytokines (Abstract; Introduction, last paragraph; Page 5-6, Immunomodulatory properties of MSC-derived EVs; Page 8, Immunosuppressive effect of EVs on IEC proliferation).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of priming MSCs made obvious by Rijn  et al to include the step of isolating secreted exosomes. One of ordinary skill in the art would have been motivated to do so to isolate MSC-derived exosomes for therapeutic applications, as taught by Di Trapani et al. One of ordinary skill would have a reasonable expectation of success as MSC-derived exosomes were known to have therapeutic activity and methods for their isolation were known in the art prior to the effective filing date of the application (See Di Trapani et al: Abstract, Discussion, paragraph 02; Methods- Purification of MSC-derived EVs). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to Sivanathan et al. have been fully considered and are persuasive.  The claim rejections under 35 USC §102 and 103 based on Sivanathan have been withdrawn. 
	It is noted that the claim rejections in the previous OA were intended to cite Rijn et al. instead of Sivanathan et al. 

Related References
	The following reference is related to the subject matter of the claimed invention but not cited in the claim rejection.
	Betancourt (US 20160097038): MSC treated with TLR4 ligand (interferon, TNF-alpha, etc.) along with hypoxia mimetic.
	
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632